t c memo united_states tax_court tom i lincir petitioner v commissioner of internal revenue respondent docket no 13205-05l filed date michael d savage for petitioner benjamin j peeler for respondent memorandum opinion cohen judge this proceeding was commenced in response to a notice_of_determination concerning collection action s under sec_6330 with respect to petitioner’s federal_income_tax liabilities for and the parties agree that the appeals officer erred in determining that sec_6621 interest_netting was unavailable to petitioner the issue for decision is whether the appeals officer abused his discretion in sustaining the proposed levy against petitioner without considering whether sec_6621 interest_netting applies to the and additions to tax for negligence under sec_6653 and whether sec_6621 interest_netting may be properly applied by the internal_revenue_service irs issuing a refund and paying petitioner taxable interest on overpayments of tax at the same rate at which petitioner is charged interest on equal amounts of underpayments of tax during periods when the overpayment and underpayments overlap or whether offsetting is the proper method unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated under rule and the stipulated facts are incorporated as our findings by this reference petitioner resided in california at the time his petition was filed during the years through petitioner and his former spouse diane c lincir lincir filed joint federal_income_tax returns petitioner and lincir collectively the lincirs divorced in and lincir is not a party to this action on date the lincirs filed a petition in docket no to contest a notice_of_deficiency that denied losses and deductions they claimed during tax years through in connection with the tax_shelter programs known as dorchester and merit securities inc the lead cases the notice_of_deficiency included additions to tax for negligence and other additions to tax on date the lincirs entered into a stipulated settlement of adjustments relating to the dorchester program on date the lincirs entered a stipulation wherein they agreed to be bound by the decision of this court on the adjustments resulting from the merit securities inc proceeding this court decided the merit securities inc case in favor of the commissioner on date see leema enters inc v commissioner tcmemo_1999_18 affd sub nom 243_f3d_1212 10th cir after the disposition of the lead cases the court conducted a trial to redetermine the lincirs’ liability for additions to tax and sec_6621 interest lincir v commissioner tcmemo_1999_98 lincirs’ case the court sustained the commissioner’s determinations that the lincirs were liable for various additions to tax including sec_6653 additions for and and sec_6621 interest for the years in issue these liabilities were attributable in part to the disallowance of losses from straddle transactions attributable to the lead cases that the lincirs claimed on their tax returns on their and tax returns the lincirs reported gains realized from the disposition of offsetting straddle transactions and paid taxes on these gains timely protective claims for refunds for the taxes paid in and with interest were filed to protect the lincirs in the event that the losses previously claimed were disallowed a rule proceeding followed the lincirs’ case wherein the parties disputed the calculations of interest and interest-sensitive additions to tax the parties brought this matter before the court in docket no 115_tc_293 affd 32_fedappx_278 9th cir the issues raised in the rule proceeding included whether interest_netting under sec_6621 should be applied in the calculation of interest due on the deficiencies for the years through and whether interest_netting under sec_6621 should also be applied to the calculation of the interest-sensitive additions to tax under sec_6653 on date this court held that it did not have jurisdiction to decide whether the irs must apply interest_netting under sec_6621 when calculating the increased interest penalty before such a penalty had been assessed and paid the court further held that because the irs had not computed the amount of statutory interest under sec_6601 the question of the impact of sec_6621 interest_netting if any on the calculation of the additions to tax under sec_6653 was not ripe for review the lincirs appealed this court’s decision to the court_of_appeals for the ninth circuit on date on date while the lincirs’ appeal was pending the irs assessed income taxes interest penalties and additions to tax against the lincirs sec_6653 additions to tax for negligence were assessed for tax years and on date the lincirs filed a written request with the irs asking for sec_6621 interest_netting to be applied to underpayments from through to the extent that overpayments for and were outstanding at the same time on date the court_of_appeals for the ninth circuit upheld the date decision of this court in an unpublished opinion on date the irs sent to petitioner a letter l- final notice_of_intent_to_levy and notice of your right to a hearing with respect to his income_tax liabilities for years through the irs did not send lincir a letter l-1058 on date petitioner through counsel timely filed a form request for a collection_due_process_hearing regarding the proposed levy petitioner claimed in part that the irs incorrectly calculated the amounts of interest and interest-sensitive additions to tax due because these amounts may be reduced by the disposition of petitioner’s request for interest_netting under sec_6621 during the appeals process petitioner submitted an offer-in- compromise that the appeals officer rejected as monetarily insufficient in the parties’ filed stipulation of settled issues petitioner agreed that the appeals officer did not abuse his discretion in determining that the irs properly reviewed petitioner’s offer-in-compromise in date petitioner and lincir received checks from the irs for the and refund amounts with interest the lincirs cashed the refund checks used a portion to pay the federal and state taxes due on the interest_income for tax_year and returned the balance of the refunds to the irs on date the irs sent to petitioner a notice_of_determination concerning collection action s under sec_6330 in the notice the appeals officer determined that the proposed levy was appropriate and that interest_netting was not available and addressed the interest_netting issue by noting that petitioner does not have any other accounts under examination and a ny tax refunds in subsequent years to which he may have otherwise been entitled have been set off to the tax years listed above the set off dates credited his delinquent accounts with refunds as of the presumptive date of the filed return in a letter dated date petitioner informed the appeals officer that he had received refund checks for and thus the refund amounts had not been credited to the earliest delinquent years in date petitioner and lincir received a form 1099-int interest_income reporting interest_income for the year that resulted from the refunds issued that year for tax years and petitioner reported half of the interest_income on his federal and state tax returns lincir reported the other half of the refunded interest on her tax returns at this same time petitioner filed a protective claim for a refund with the irs based on his calculation of the amount of federal_income_tax that he paid on his return for the interest included in the refunds for and discussion sec_6330 generally provides that the irs cannot proceed with the collection_of_taxes by way of a levy on a taxpayer’s property until the taxpayer has been given notice of and the opportunity for an administrative review of the matter and if dissatisfied with judicial review of the administrative determination sec_6330 provides that the taxpayer may raise any relevant issue relating to the unpaid tax including spousal defenses challenges to the appropriateness of collection actions and alternatives to collection the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability if he did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion see 114_tc_604 114_tc_176 an abuse_of_discretion is defined as any_action that is unreasonable arbitrary or capricious clearly unlawful or lacking sound basis in fact or law see 112_tc_19 see also broemer v commissioner tcmemo_2009_72 sec_6621 enacted as part of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_741 provides to the extent that for any period interest is payable under subchapter_a sec_6601 and sec_6602 and allowable under subchapter_b sec_6611 on equivalent underpayments and overpayments by the same taxpayer of tax imposed by this title the net rate of interest under this section on such amounts shall be zero for such period the parties agree that respondent’s appeals officer abused his discretion in determining that the lincirs were not entitled to interest_netting under sec_6621 and that interest_netting should be applied to the calculation of interest in regard to the underpayment interest for and and the overpayment interest for and however the parties dispute whether the application of sec_6621 should be extended further sec_6653 computation petitioner argues that the interest-netting rules of sec_6621 apply to the sec_6653 additions to tax and upon application will reduce the amounts assessed for the years and respondent asserts that sec_6621 interest_netting does not affect the computation of the sec_6653 additions to tax sec_6653 provides that if a portion of an underpayment_of_tax is attributable to negligence then the taxpayer shall be liable for an addition_to_tax in an amount equal to percent of the interest payable under sec_6601 with respect to the portion of the underpayment that is attributable to negligence or intentional_disregard_of_rules_and_regulations sec_6653 as amended was repealed by the omnibus budget reconciliation act of publaw_101_239 sec c 103_stat_2399 effective for returns due after the specific amount of a taxpayer’s liability for the addition_to_tax under sec_6653 depends upon a computation of statutory interest payable under sec_6601 sec_6601 provides that interest on underpayments of tax will be imposed at an annual rate established under sec_6621 in and sec_6621 established an annual rate that applied to both overpayments and underpayments but this section was amended to establish differing overpayment and underpayment rates by the tax_reform_act_of_1986 tra publaw_99_514 sec a b d 100_stat_2744 applying sec_6621 to underpayments that were still outstanding at the end of as well as to new tax_liabilities that arose after the interest rate imposed on underpayments was higher than on overpayments resulting in taxpayers with overlapping periods of underpayment and overpayment interest being assessed a net interest charge see h conf rept pincite 1998_3_cb_747 in congress removed this differential with the enactment of sec_6621 thus for any period during which a taxpayer is simultaneously liable for an underpayment_of_tax and entitled to a refund for an overpayment_of_tax in an equivalent amount the net rate of interest on such amount shall be zero congress included an uncodified provision in enacting sec_6621 that permits taxpayers to apply sec_6621 to periods before the effective date of date provided certain requirements are met rra sec_3301 112_stat_741 as amended by the omnibus consolidated and emergency supplemental appropriations act publaw_105_277 sec_112 stat the parties agree that petitioner and lincir are entitled to interest_netting under sec_6621 for the calculation of interest_paid or payable regarding the underpayment interest under sec_6601 including sec_6621 interest for tax years through and the overpayment interest for the years and petitioner contends that interest_netting should also be applied to the additions to tax under sec_6653 assessed for and and articulates this argument as follows the sec_6653 penalty is of the interest payable under sec_6601 under sec_6601 interest is payable at the rate established in sec_6621 the reference in sec_6601 to section is not just a reference to sec_6621 the underpayment rate but is a reference to all of sec_6621 including sec_6621 and under sec_6621 the rate of interest on underpayments offset by overpayments is zero therefore the interest payable under sec_6601 on such underpayments is zero and the sec_6653 penalty on such underpayments which is equal to of the interest payable under sec_6601 is also zero in sum petitioner’s position is that before the sec_6653 additions to tax are calculated respondent should calculate interest based on the interest rate that results after application of sec_6621 interest netting--ie a zero interest rate the sec_6653 reference to sec_6601 interest provides a means to calculate the addition_to_tax with respect to the portion of the underpayment attributable to negligent or intentional disregard for rules or regulations sec_6601 as in effect for the years and provided that the interest rate is an annual rate established under sec_6621 in upon the enactment of differing overpayment and underpayment interest rates sec_6601 was amended by striking the above language and replacing it with the underpayment rate established under sec_6621 tra sec c 100_stat_2745 this is also the language of sec_6601 in when sec_6621 was enacted although the addition_to_tax under sec_6653 is calculated based on percent of the sec_6601 underpayment interest and sec_6601 references sec_6621 in determining the underpayment rate it is the underpayment rate-- not the netted underpayment and overpayment rate--that is used to calculate the sec_6653 addition_to_tax this follows from the purpose for enacting sec_6653 the congress believed that the negligence_penalty should be augmented to encourage accurate compliance with tax laws after considering alternative ways of accomplishing this objective the congress decided that linking the penalty with the interest payable on tax underpayments will be an effective method of giving taxpayers an extra incentive to make sure that their actions or inactions are not negligent in addition by linking the new penalty to the interest payable on underpayments the congress believed that there will be less incentive to delay unduly the settlement of outstanding tax disputes staff of joint comm on taxation general explanation of the economic_recovery_tax_act_of_1981 pincite j comm print emphasis added additionally even if all of sec_6621 is considered because of the cross-reference in sec_6601 as petitioner argues sec_6621 does not apply a zero interest rate but rather provides that the net rate of interest shall be zero on equivalent underpayments and overpayments the underpayment interest rate used to calculate the sec_6653 addition_to_tax does not itself become zero sec_6621 does not refer to amounts that are not interest such as penalties or additions to tax similarly the conference_report accompanying rra addressed the increased rate of interest for large corporate underpayments under sec_6621 and provided that the net interest rate of zero under sec_6621 would apply to that provision but it does not mention additions to tax or penalties see h conf rept supra pincite c b pincite1 we conclude that it was not an abuse_of_discretion for respondent to deny the application of sec_6621 interest_netting to the calculation of the assessed sec_6653 additions to tax for and refunds and offsets a dispute also remains as to the proper implementation of interest_netting under sec_6621 petitioner argues that the only proper way to net interest is to credit overpayments against underpayments so that no taxable interest is paid to petitioner respondent contends that interest_netting may be properly applied by decreasing the underpayment interest to equal the amount of interest that petitioner and lincir were paid on the and refunds for the overlapping period respondent asserts that this accomplishes the purpose of sec_6621 because the rates of interest are effectively equalized and there is a net interest rate of zero the internal_revenue_code provides two means to address interest rate imbalances on underpayments and overpayments interest_netting under sec_6621 provides for a net interest rate of zero on equivalent amounts of underpayments and overpayments that were outstanding during the same period alternatively offsetting is the process of crediting an overpayment against an outstanding liability pursuant to sec_6402 and is only available if the deficiency and the overpayment are both outstanding a special interest rule under sec_6601 as amended by rra sec_3301 112_stat_741 applies to offsetting if any portion of a tax is satisfied by credit of an overpayment then no interest shall be imposed under this section on the portion of the tax so satisfied for any period during which if the credit had not been made interest would have been allowable with respect to such overpayment the preceding sentence shall not apply to the extent that d applies in enacting sec_6621 congress indicated that in situations where interest is both payable and allowable by the same taxpayer for the same period the commissioner will take all reasonable steps to offset the liabilities rather than process them separately using the net interest rate of zero under sec_6621 see h conf rept supra pincite c b pincite see also revproc_2000_26 sec_2 2000_1_cb_1257 congress recognized that the treasury would take some time to implement procedures to apply automatically the net rate of zero in sec_6621 however sec_6402 ‘leaves to the commissioner’s discretion whether to apply overpayments to delinquencies or to refund them to the taxpayer’ see bryant v commissioner tcmemo_2009_78 quoting 34_f3d_536 7th cir see also 110_tc_291 holding that the commissioner’s determination regarding whether to offset the prior years’ overpayments against the present years’ underpayments affected the interest due on the present years’ underpayments steinberg v commissioner tcmemo_1999_311 affd 19_fedappx_498 9th cir in general the irs will not use sec_6621 to eliminate interest rate imbalances if through crediting the irs has eliminated the differing rates see sec_6402 sec_301_6402-1 proced admin regs thus sec_6621 operates as a safety net needed if there is no prior crediting because there has been a refund or tax payment see eg gen elec co subs v united_states aftr 2d ustc par big_number fed cl respondent sent to petitioner a refund for the overpayments with interest and has agreed that sec_6621 interest_netting applies thus eliminating the interest rate imbalances we conclude that there was no abuse_of_discretion for respondent not to offset outstanding overpayments and underpayments to reflect the foregoing and the stipulation of settled issues decision will be entered under rule
